Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed March 25, 2022 has been entered and made of record.

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive. 

-- The Applicant asserted, (Page 3) that Hedberg does NOT contain any 
description regarding a storage to store the location on the image corresponding to the origin of the gas leak (purported predetermined features) in association with the image data from which the location of the origin of the gas leak has been extracted. In other words, there is no description regarding how to associate, in a memory, location data with the image data from which the location has been extracted.
	However, the Examiner respectfully disagrees for the following reasons:
Hedberg discloses that each pixel within the image indicates a gas concentration value corresponding to an area within the scene, [i.e., candidate area], and determining a location on the image corresponding to an origin of the gas leak, [i.e., a location on the image corresponding to an origin of the gas leak implicitly include each pixel within the image that indicates a gas concentration value], (Par. 0023). Hedberg further discloses a digital data, which includes pixel data corresponding to the pixels within an image frame or video image frame. The pixels in the image frame may or may not correspond to the pixels (detectors) on imaging sensor 412, (i.e., the pixels within an image frame implicitly may corresponds to the pixels (detectors)), (Par. 0048, see Page 18, 1st paragraph, lines 7-10, US-Prov 62/518,471). Further, the memory component 628 comprises, in one embodiment, one or more memory devices configured to store data and information, including video image data and information, [i.e., storing video image data and information, which the video image data and information implicitly comprises the pixel data corresponding to the pixels within an image frame or video image frame that may corresponds to the pixels (detectors). Note that each pixels within an image frame or video image frame implicitly indicates location of the origin of the gas leak based on the gas concentration value. Accordingly, the location data are associated with the image data in the memory component 628].
	For the reasons stated above, the rejection of claim 1 and its dependent claims was proper, and it is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al, (US-PGPUB 2016/0238451) in view of Hedberg, (US-PGPUB 2020/0116583, “based on US Prov. 62/518,471 filed on 06/12/2017”)

In regards to claim 1, Zeng et al discloses a gas monitoring image recording 
Device, (see at least: Fig. 2), comprising: 
a storage that stores predetermined data, (see at least: Fig. 1, and Par. 0050, analyzer 130 includes a validation module that can be an electronic storage device that can store the pixel map of the background temperature Tb measured by the IR imaging system 110, store the temperature of the gas plume Tg (i.e., ambient temperature) measured by the temperature sensor 120, [electronic storage device implicitly stores predetermined data]); 
an image acquisitor that acquires gas monitoring image data including a plurality of time-series images for use in monitoring a gas leak, (see at least: Par. 0044, infrared (IR) imaging system 110 to capture images of gas plume. Further, Par. 0046, the IR imaging system 110 can be an infrared (IR) camera, and must be designed for gas detection, [i.e., implicitly acquiring gas monitoring image data including a plurality of time-series images for use in monitoring a gas leak]);
a leakage candidate area extrator that extracts a leakage candidate area as a candidate for a gas leak based on the gas monitoring image data acquired by the image acquisitor, (see at least: Par. 0054-0055, Fig. 3, S101-S105, the temperature difference between the background and ambient air at the pixel level is calculated (S104), and at the pixel level compare the temperature difference with predetermined threshold (S105); then if the absolute values of the temperature difference are greater than the predetermined threshold value, identifying these areas in the scene, the leak survey is valid for the areas, such that the infrared image produced by the OGI device can illustrate to the user the regions in the field of view where the leak survey is valid (no overlay, for example) and the regions where the leak survey is not valid (red overlay, for example), [i.e., implicitly extracting a leakage candidate area as a candidate for a gas leak based on the gas monitoring image data acquired by the image acquisitor]);
Zeng et al does not expressly disclose a feature extrator that extracts predetermined features related to the gas leak in response to the leakage candidate area extrator extracting the leakage candidate area; and the storage processor that causes the storage to store the features extracted by the feature extractor.
However, Hedberg discloses that extracts predetermined features related to the gas leak in response to the leakage candidate area extrator extracting the leakage candidate area, (see at least: Par. 0006, and 0023, each pixel within the image indicates a gas concentration value corresponding to an area within the scene, [i.e., candidate area], and determining a location on the image corresponding to an origin of the gas leak, [i.e., implicitly based on the candidate region], “see at least: Pag 2, first paragraph, US Prov. 62/518,471); and the storage processor that causes the storage to store the features extracted by the feature extractor, (see at least: Par. 0062, memory component 628 comprises, in one embodiment, one or more memory devices configured to store data and information, including video image data and information, [i.e., implicitly storing location on the image corresponding to an origin of the gas leak, “features extracted by the feature extractor”], “see at least: Pag 21, last paragraph, US Prov. 62/518,471).
Zeng et al and Hedberg are combinable because they are both concerned with gas leakage detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Zeng et al, to determine a location on the image corresponding to an origin of the gas leak, as though by Hedberg, in order to quantify the gas leak based on analysis of infrared images, (Hedberg, Par. 0003).

The prior art of record, US-PGPUB 20130113939, is considered pertinent to the 
following limitation of claim 1, “extracting predetermined features related to the gas leak in response to extracting the leakage candidate area”, (see at least: Par. 0054, the collection of data representing the location of gas (i.e. gas location representing data) in the image comprises image pixel coordinates of image pixels representing gas, [i.e., in response to extracting the leakage candidate area, “pixel coordinates of image”]; and causes the storage to store the features extracted by the feature extractor, (Par. 0012, memory configured to store infrared image data depicting a scene, “image data”).

	In regards to claim 2, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 1.
Furthermore, Hedberg discloses wherein based on the leakage candidate area, the feature extrator extracts a leakage position as one of the features, (Hedberg, see at least: Par. 0006, and 0023).

In regards to claim 4, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 1.
Furthermore, Hedberg discloses wherein based on the leakage candidate area, the feature extrator extracts, as another one of the features, a leakage scale including at least one of a gas cloud size, a concentration-thickness product, and a time of appearance of leaking gas, (Hedberg, see at least: Par. 0023, each pixel within the image indicates a gas concentration value corresponding to an area within the scene, [i.e., implicitly extracting concentration-thickness product]. Hedberg further discloses in Par. 0029, that a gas 160 may be generated from a gas leak in a facility, as the shape of a gas cloud, [i.e., extracting a gas cloud size]).

In regards to claim 5, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 1.
Furthermore, Hedberg discloses a display that displays an image, (Hedberg, Fig. 5, display component 510 implicitly displays an image); 
a display that displays an image, (Par. 0070, Fig. 7, block 704); 
a search key inputter that receives a predetermined feature as a search key, (Hedberg, Par. 0070, Fig. 7, block 704, implicit by the user interface module 626 of computing device 602. Further, Par. 0055, 0061, discloses the push buttons of the control unit may be used to control various functions of IR imaging device 400, [i.e., search key inputter]); and 
a search storage processor that searches for a feature corresponding to the search key received by the search key inputter from among a plurality of features stored in the storage in association with gas monitoring image data from which a leakage candidate area has been extracted by the leakage candidate area extractor, and retrieves gas monitoring image data associated with the feature found, from which a leakage candidate area has been extracted by the leakage candidate area extractor, and displays the gas monitoring image data on the display, (Hedberg, see at least: Par. 0070, the process 700 may display the IR image (e.g., on display component 510 of imaging device 400 or display component 622 of computing device 602) and prompt the user to identify an image location of the origin of the gas leak. The user may then indicate (e.g., via control component 506 of imaging device 400 or user interface module 626 of computing device 602) the image location, [i.e., the processor implicitly searches for a feature (location) from among a plurality of features stored in the storage in association with gas monitoring image data from which a leakage candidate area has been extracted by the leakage candidate area extractor, and implicitly retrieves gas monitoring image data, “image location” associated with the feature found, (leakage location”, from which a leakage candidate area has been extracted by the leakage candidate area extractor, and displays the gas monitoring image data on the display]).
In regards to claim 6, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 5.
Furthermore, Zeng et al discloses wherein the display displays a monitoring target area image of a monitoring target area for monitoring a gas leak, (Zeng et al, Par. 0055, and Figs. 4, 5 and 6, the infrared image produced by the OGI device can illustrate to the user the regions in the field of view where the leak survey is valid (no overlay, for example) and the regions where the leak survey is not valid (red overlay, for example, [i.e., implicitly display displays a monitoring target area image of a monitoring target area for monitoring a gas leak]); and the search key inputter receives designation of the search position or the search area as the search key in the monitoring target area image displayed on the display, (see at least: Par. 0050, a predetermined threshold value Tt for each pixel of the IR imaging system 110, optionally store procedures to cluster pixels based on whether or not the absolute temperature difference (|.DELTA.T|) is greater, where the threshold can be changed by a user depending on applications or the required accuracy of the leak survey, and Par. 0055, discloses that the infrared image produced by the OGI device can illustrate to the user the regions in the field of view where the leak survey is valid or invalid, [i.e., implicitly based on user designating the search position or the search area using the threshold the monitoring target area image displayed on the display]).
In the other hand, Hedberg discloses the search key inputter receives designation of the one or more parameters in the monitoring target area image displayed on the display, (see at least: Par. 0070).

In regards to claim 7, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 6.
Furthermore, Hedberg discloses wherein the display displays a monitoring target area image of a monitoring target area for monitoring a gas leak, and the search key inputter receives designation of the search position or the search area as the search key in the monitoring target area image displayed on the display, (see at least: Fig. 7, block 704, process 700 may display the IR image (e.g., on display component 510 of imaging device 400 or display component 622 of computing device 602), [i.e., the display displays a monitoring target area image of a monitoring target area for monitoring a gas leak], and prompt the user to identify an image location of the origin of the gas leak, and user may then indicate (e.g., via control component 506 of imaging device 400 or user interface module 626 of computing device 602) the image location, [i.e., the user interface module 626 of computing device 602 implicitly comprises the search key inputter, which receives designation of the search position or the search area as the search key in the monitoring target area image displayed on the display]).

In regards to claim 8, the combine teaching Zeng et al, and Hedberg, as whole discloses the limitations of claim 6.
Furthermore, Hedberg discloses wherein the search storage processor superimposes, on the gas monitoring image data retrieved, a leakage position as the feature found, and displays the gas monitoring image data retrieved on the display, (Hedberg, see at least: Par. 0063, the display component 622 may comprise display circuitry, which may be utilized by the processing module 624 to display image data and information. Display component 622 may be adapted to receive image data and information directly from processing module 624, or the image data and information may be transferred from memory component 628 via processing module 624, [i.e., implicitly displaying the retrieved image data, and a leakage position as the features, “received image data and information”, found by the processor on the display]).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is rejected for at least similar rational.
Furthermore, the Examiner acknowledged the following additional limitation(s): “gas monitoring image recording method”. However, Zeng et al discloses the “gas monitoring image recording method”, (Zeng, see at least: Abstract, and Fig. 3)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 1. As such, claim 12 is rejected for at least similar rational.
Furthermore, the Examiner acknowledged the following additional limitation(s): “a non-transitory recording medium storing a computer readable gas monitoring image recording program for causing a computer to execute”. However, Zeng et al discloses the “non-transitory recording medium storing a computer readable gas monitoring image recording program …”, (Zeng, see at least: Par. 0007, machine readable storage medium that provides instructions that cause a machine apparatus to perform operations).

In regards to claim 14, the combine teaching Zeng et al, and Hedberg, as whole discloses the limitations of claim 2.
Furthermore, Hedberg discloses wherein based on the leakage candidate area, the feature extrator extracts, as another one of the features, a leakage scale including at least one of a gas cloud size, a concentration-thickness product, and a time of appearance of leaking gas, (Hedberg, see at least: Par. 0023, each pixel within the image indicates a gas concentration value corresponding to an area within the scene, [i.e., implicitly extracting concentration-thickness product]. Hedberg further discloses in Par. 0029, that a gas 160 may be generated from a gas leak in a facility, as the shape of a gas cloud, [i.e., extracting a gas cloud size]. See also, Par. 0089, “a gas leak rate scale”; and Par. 0029, a gas 160 is illustrated in the shape of a gas cloud, [i.e., gas cloud size]).

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 5. As such, claim 15 is rejected for at least similar rational.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 5. As such, claim 18 is rejected for at least similar rational.

In regards to claim 20, the combine teaching Zeng et al, Hedberg, and Frank et al as whole discloses the limitations of claim 6.
Furthermore, Hedberg discloses wherein the search key inputter receives a search leakage scale as the search key, the search leakage scale being a leakage scale to be searched for, (see at least: Par. 0068, the gas concentration values (or gas concentration length values in some embodiments) determined for the pixels in IR image 800 may be used to generate a gas concentration image, where a thresholding process uses a predetermined IR radiance threshold range (e.g., an IR radiance range that is sufficiently different from the ambient IR radiance), wherein only pixels having IR radiance values within the threshold range are considered to be valid gas pixels, [i.e., implicitly generating the valid gas pixels based on IR radiance values]. Further, Par. 0070, discloses that the process 700 may display the IR image (e.g., on display component 510 of imaging device 400 or display component 622 of computing device 602) and prompt the user to identify an image location of the origin of the gas leak, [i.e., the user set various parameters of the selected modes of operation for searching the IR image to identify the image location of the origin of the gas leak implicitly based on the pixels having IR radiance values within the threshold range are considered to be valid gas pixels, “leakage scale to search for”]).

Claims 3, 9-10, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al, and Hedberg, as applied to claim 1; and further in view of Frank et al, (US-PGPUB 2013/0321637)

In regards to claim 3, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 1.
Furthermore, Hedberg discloses the gas monitoring image recording device further comprising a gas information storage, (Hedberg, Par. 0062, memory component 628 comprises, in one embodiment, one or more memory devices configured to store data and information); and wherein the feature extrator extracts a leakage position based on the leakage candidate area, (Hedberg, see at least: Par. 0006, and 0023)
The combine teaching Zeng et al and Hedberg as whole does not expressly disclose a gas information storage that stores position shape information and gas type information, the position shape information representing an arrangement position and a shape of a gas installation arranged in a monitoring target area for monitoring a gas leak, the gas type information representing a gas type of gas in the gas installation, extracts a gas installation corresponding to the leakage position extracted based on the leakage position extracted and the position shape information stored in the gas information storage, and extracts, as another one of the features based on the gas installation extracted and the gas type information stored in the gas information storage, a gas type corresponding to the gas installation extracted
However, Frank et al discloses the gas information storage (196 in Fig. 1) that stores position shape information and gas type information, the position shape information representing an arrangement position and a shape of a gas installation arranged in a monitoring target area for monitoring a gas leak, the gas type information representing a gas type of gas in the gas installation, (see at least: Par. 0051, “memory 196 in Fig. 1”. Further, Par. 0217-0218, discloses the pattern corresponding to combustible hydrocarbon gas, “type of gas”, and the spectral intensity pattern, [i.e., the memory stores the pattern corresponding to type of gas and the profile of gas, which implicitly comprises features of the position and a shape of a gas installation arranged in a monitoring target area for monitoring a gas leak, and the gas type information representing a gas type of gas in the gas installation]). Frank et al further discloses extracting a gas installation corresponding to the leakage position extracted based on the leakage position extracted and the position shape information stored in the gas information storage, (see at least: Par. 0218, analyzes the profile of the gas to determine the source of the gas from the spectral intensity pattern that there is a plume of natural gas in the room leaking from a gas pipe, [i.e., the spectral intensity pattern implicitly comprises the position and a shape of the gas pipe, “installation arranged”, in a monitoring target area for monitoring a gas leak]). Frank et al further discloses extracting, as another one of the features based on the gas installation extracted and the gas type information stored in the gas information storage, a gas type corresponding to the gas installation extracted, (see at least: 0217, the emission spectrum analysis may correlate the spectral intensity pattern of the captured image against the pattern corresponding to types of gas detectible using infrared emission spectrum analysis, [i.e., implicitly extracting, as another one of the features based on the gas installation extracted and the gas type information stored in the gas information storage, a gas type corresponding to the gas installation extracted])
Zeng et al and Hedberg and Frank et al are combinable because they are all concerned with gas leakage detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Zeng et al and Hedberg, to use the pattern corresponding to the type of gas, and the spectral intensity pattern, as though by Frank et al, in order to determine whether or not that hazardous or combustible gas is present, and further analyzing the profile of the gas to determine the source of the gas from the spectral intensity pattern that there is a plume of natural gas in the room leaking from a gas pipe, (Frank et al, Par. 0216-0217).

In regards to claim 9, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 5.
the combine teaching Zeng et al and Hedberg as whole does not expressly disclose wherein the search key inputter receives a search gas type as the search key, the search gas type being a gas type to be searched for.
However, Frank et al discloses wherein the search key inputter receives a search gas type as the search key, the search gas type being a gas type to be searched for, (see at least: Par. 0167, one or more user-activated mechanisms (e.g., buttons, knobs, sliders, etc.) adapted to interface with a user input control signals, such that setting various parameters of the selected modes of operation, such as detection targets (e.g., type of gas leak to detect), [i.e., implicitly receiving a search gas type as the search key, the search gas type being a gas type to be searched for]).
Zeng et al and Hedberg and Frank et al are combinable because they are all concerned with gas leakage detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Zeng et al and Hedberg, to use the one or more user-activated mechanisms adapted to interface with a user input, as though by Frank et al, in order to control and set various parameters of the selected modes of operation, such as detection targets (e.g., type of gas leak search for), (Frank, Par. 0167).

In regards to claim 10, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 5.
Furthermore, Hedberg discloses a type of gas such as a leakage scale including at least one of a gas cloud size, a concentration-thickness product, (see at least: Par. 0023, each pixel within the image indicates a gas concentration value corresponding to an area within the scene, [i.e., implicitly extracting concentration-thickness product as gas type leak]. Hedberg further discloses in Par. 0029, that a gas 160 may be generated from a gas leak in a facility, as the shape of a gas cloud, [i.e., extracting a gas cloud size as gas type leak]).
The combine teaching Zeng et al and Hedberg as whole does not expressly disclose the search key inputter receives a search gas type such as leakage scale as the search key, the search leakage scale being a leakage scale to be searched for.
However, Frank et al discloses wherein the search key inputter receives a search gas type as the search key, the search gas type being a gas type to be searched for, (see at least: Par. 0167, one or more user-activated mechanisms (e.g., buttons, knobs, sliders, etc.) adapted to interface with a user input control signals, such that setting various parameters of the selected modes of operation, such as detection targets (e.g., type of gas leak to detect), [i.e., implicitly receiving a search gas type as the search key, the search gas type being a gas type to be searched for]).
Zeng et al and Hedberg and Frank et al are combinable because they are all concerned with gas leakage detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Zeng et al and Hedberg, to combine the use one or more user-activated mechanisms adapted to interface with a user input, as though by Frank et al, with the Hedberg’s gas type leak detection, in order to control and set various parameters of the selected modes of operation, such as detection targets (e.g., type of gas leak searching for), (Frank, Par. 0167).

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 3. As such, claim 13 is rejected for at least similar rational.

In regards to claim 16, the combine teaching Zeng et al, Hedberg, and Frank et al as whole discloses the limitations of claim 3.
Furthermore, Hedberg discloses wherein based on the leakage candidate area, the feature extrator extracts, as another one of the features, a leakage scale including at least one of a gas cloud size, a concentration-thickness product, and a time of appearance of leaking gas, (Hedberg, see at least: Par. 0023, each pixel within the image indicates a gas concentration value corresponding to an area within the scene, [i.e., implicitly extracting concentration-thickness product]. Hedberg further discloses in Par. 0029, that a gas 160 may be generated from a gas leak in a facility, as the shape of a gas cloud, [i.e., extracting a gas cloud size]).

In regards to claim 17, the combine teaching Zeng et al, Hedberg, and Frank et al as whole discloses the limitations of claim 3.
Furthermore, Frank et al discloses a search key inputter that receives a predetermined feature as a search key; and a search storage processor that searches for a feature corresponding to the search key received by the search key inputter from among a plurality of features stored in the storage in association with gas monitoring image data from which a leakage candidate area has been extracted by the leakage candidate area extractor, (Frank, see at least: Par. 0163-0167, storing data and information, including thermal image data and information and thermal video image data and information, and upon the user input to control module 1210, processor 1204 may present the processed image for a different mode to display 1208 for viewing, and a processor 1204 may be adapted to remotely display image data and information on display 1208 via wired or wireless communication with display 1208, [i.e., the image data and information from the thermal image data implicitly comprise gas monitoring image data from which a leakage candidate area has been extracted]; and one or more user-activated mechanisms (e.g., buttons, knobs, sliders, etc.) adapted to interface with a user input control signals, such that setting various parameters of the selected modes of operation, such as detection targets (e.g., type of gas leak to detect), [i.e., implicitly receiving a predetermined feature as a search key and searching for a feature from among a plurality of features stored in the storage in association with gas monitoring image data from which a leakage candidate area has been extracted by the leakage candidate area extractor]).

In regards to claim 19, the combine teaching Zeng et al and Hedberg as whole discloses the limitations of claim 6.
The combine teaching Zeng et al and Hedberg as whole does not expressly disclose wherein the search key inputter receives a search gas type as the search key, the search gas type being a gas type to be searched for.
However, Frank et al discloses wherein the search key inputter receives a search gas type as the search key, the search gas type being a gas type to be searched for, (Frank et al, see at least: Par. 0167, one or more user-activated mechanisms (e.g., buttons, knobs, sliders, etc.) adapted to interface with a user input control signals, such that setting various parameters of the selected modes of operation, such as detection targets (e.g., type of gas leak to detect), [i.e., implicitly receiving a search gas type as the search key, the search gas type being a gas type to be searched for]).
Zeng et al and Hedberg and Frank et al are combinable because they are all concerned with gas leakage detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Zeng et al and Hedberg, to set various parameters of the selected modes of operation, as though by Frank, in order to detect type of gas leak, (Frank, Par. 0167).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/31/2022